 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY BROWN,                                 Case No.: 1:19-cv-01755-JLT (PC)

12                      Plaintiff,                  ORDER TO RE-SUBMIT MOTION
                                                    TO PROCEED IN FORMA PAUPERIS
13          v.
                                                    30-DAY DEADLINE
14   UNITED STATES OF AMERICA, et al.,
15                      Defendants.
16

17          Plaintiff Gregory Brown filed a motion to proceed in forma pauperis on December 16,

18   2019. (Doc. 2.) However, the motion did not include a statement of all assets Plaintiff possesses,

19   which is required under 28 U.S.C. § 1915(a)(1). Accordingly, the Court orders:

20          1. The Clerk’s Office shall send Plaintiff the standard application to proceed in forma

21               pauperis.

22          2. Within 30 days of the date of service of this order, plaintiff shall submit the attached

23               application to proceed in forma pauperis, completed and signed.

24
     IT IS SO ORDERED.
25
        Dated:     December 27, 2019                          /s/ Jennifer L. Thurston
26
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
